Proceeding pursuant to CPLR article 78 to review a determination of Raymond P Martinez, the New York State Department of Motor Vehicles Appeals Board, dated March 10, 2003, affirming a determination of an Administrative Law Judge, dated September 25, 2002, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Camino Trucking v Martinez, 5 AD3d 597 [2004]). Substantial evidence has been defined as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, supra at 180). Moreover, “[t]he courts may not weigh the evidence or reject the choice made by [an administrative agency] where the evidence is conflicting and room for choice exists” (Matter of Berenhaus v Ward, 70 NY2d 436, 444 [1987], quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]). As the determination is supported by substantial evidence, we decline to disturb it.
The petitioner’s remaining contentions are without merit. Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.